DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the remarks and the declaration under 37 CFR 1.132 filed on 18 February 2021. Claims 1-15 and 17 are pending.

Response to Arguments
The declaration under 37 CFR 1.132 filed 18 February 2021 is sufficient to overcome the rejection of claim 1 based upon 35 USC 103 over prior arts Hu et al. (2015, Microporous metal–organic framework with dual functionalities for highly efficient removal of acetylene from ethylene/acetylene mixtures, Nature communications, 6(1), 1-9, hereinafter “Hu”) and Zaworotko et al. (WO 2014/074679 A1). See the declaration at ¶13, lines 10-14, p. 4, lines 1-3, and ¶15. See also the remarks filed on 18 February 2021, p. 7, “MPEP.”

Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to an invention which was non-elected without traverse.  Accordingly, claim 17 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Matthew B. Pinckney on 23 February 2021.
The application has been amended as follows: 
Claim 1
Lines 6-8: “wherein the metal species (M) are linked together in a first dimension and a second dimension by first linker groups (L1) and are linked together in a third dimension by second linker groups (L2) to form the three-dimensional lattice;
Line 10: “L2 is an inorganic linker group[[,]]; and”
Claim 14
Lines 3-4 (deleting the inadvertent new line): “temperature of from -20 °C to 60 °C.”
CANCEL CLAIM 17

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-15. The concept of a method of separating acetylene from a gas mixture comprising acetylene, the method comprising contacting the gas mixture with a hybrid porous material; wherein the hybrid porous material comprises a three-dimensional lattice of metal species (M) and linker groups; wherein the metal species (M) are linked together in a first dimension and a second dimension by first linker groups (L1) and are linked together in a third dimension by second linker groups (L2) to form the three-dimensional lattice; wherein one of L1 and L2 is an organic linker group and the other of L1 and L2 is an inorganic linker group, and wherein the gas mixture is selected from a gas mixture comprising acetylene and ethylene, a gas mixture comprising acetylene and carbon dioxide, and a gas mixture comprising acetylene, ethylene, and carbon dioxide (claim 1) is considered to define patentable subject matter over the prior art.
The invention provides a method of separating acetylene from a gas mixture comprising acetylene comprising a high selectivity for acetylene and/or a high capacity for acetylene adsorption, wherein the method which can be performed at around ambient temperature and/or pressure (p. 2, lines 8-12).
The closest prior art is regarded to be Zaworotko et al. (WO 2014/074679 A1), which discloses discloses methods of separating polarizable gases from a gas mixture (Abstract), wherein the polarizable gas can be acetylene or alkenes (p. 8, line 4, noting that ethylene is an alkene), by contacting the gas mixture with a multicomponent metal-organic material (MOM) (p. 2, lines 1-3), the MOM being a porous (p. 7, last para.), three-dimensional (p. 7, last para.) lattice (Fig. 1; p. 3, lines 7-8) of a metal (M) (p. 11, last para.), linkers (L), and pillars (P) (p. 11, second-to-last para.), wherein the linkers generate sheets with metal nodes and the pillars cross-link the sheets through axial metal nodes (p. 14, last para.), and wherein the linker can be 4,4’-bipyridine (p. 12, first para.) (i.e. an organic linker group) and the pillar can be hexafluorostannate (i.e. an inorganic linker group) (p. 11, last para.). However, Zaworotko does not suggest that acetylene would have been separable from ethylene using the disclosed material, and the skilled practitioner would not have had a basis for a reasonable expectation of success in performing such a separation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772